Citation Nr: 0901453	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  06-36 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD); and, if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran had military service from April 1971 to February 
1973 and from January 1978 to Novemer 1978, during the 
Vietnam Era.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The veteran testified in October 2008 at a Travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with the 
claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In August 2003, the RO denied the veteran's claim for 
service connection for PTSD; the veteran was notified in 
writing of the RO's determination and did not timely appeal 
that decision. 

2.  The evidence received since the RO's August 2003 denial 
is not cumulative and redundant, was not previously on file, 
and raises a reasonable possibility of substantiating the 
claim.




CONCLUSION OF LAW

Evidence received since the August 2003 rating decision that 
denied the veteran's claim for service connection for PTSD is 
new and material, and the claim for service connection for 
PTSD is reopened.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 
7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a) 3.159 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the petitions to 
reopen, the Board finds that all notification and development 
actions needed to fairly adjudicate this aspect of the appeal 
have been accomplished.

II.  New and Material Evidence

Generally, a final decision may not be reopened and allowed, 
and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 3.104.  
Under 38 U.S.C.A. § 5108, however, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  In 
the current case, the veteran's request to reopen his 
previously denied claim was received in July 2004, subsequent 
to that date.  Therefore, the current version of the law, 
which is set forth in the following paragraph, is applicable 
in this case.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108; 
Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is presumed.  See Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that 
under the regulation new evidence could be material if that 
evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 155 
F.3d. 1356, 1363, (Fed. Cir. 1998).

The RO, in an August 2003 decision, denied the veteran's 
claim for entitlement to service connection for PTSD.  The 
veteran did not timely appeal the decision.  Therefore, the 
August 2003 rating decision is final.

The August 2003 rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. §§ 
5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
August 2003 rating decision, which was the last final 
adjudication that disallowed the veteran's claim.

An application to reopen the veteran's current claim was 
received by the RO in July 2004.  The evidence added to the 
record since the August 2003 Board decision includes: a 
written statement from a private physician, including VA 
treatment reports; written statements submitted by the 
veteran, as well as three written statements from friends 
from service.

Specifically, a May 2008 letter from a private physician, Dr. 
E.B., contains the following notation in part: 

[The veteran] had PTSD with symptomatology 
referable to his military service time where he was 
in a combat area and exposed to enemy fire 
therefore the direct result of that military 
service time.  

The veteran also submitted a more specific stressor statement 
in July 2004, which stated, in pertinent part, that his 
vehicle broke down on convoy and that he had to hide from the 
enemy until rescued sometime from November to December 1971.  
He further stated that he was in the 507th Engr. Dept. 
USARPAC-VN.  (See October 2005 written statement).  The 
veteran also submitted a written statement from B.W. who 
served with him and who attested to the fact that the 
veteran's vehicle broke down and that he had to retrieve him.  
The veteran also submitted another written statement from 
J.J., who stated that he recalled the veteran's vehicle 
breaking down.  The JSSRC verified that B.W. was in the same 
unit with the veteran during the pertinent time frame in July 
2006.

The evidence received since the August 2003 RO decision 
consists of the veteran's written statements, lay statements 
from friends from service, VA treatment records, and a 
statement from his private physician.  The evidence is new, 
and does bear directly on the question of whether the veteran 
has PTSD related to active military service.  In the Board's 
opinion, this evidence provides a more complete picture of 
the veteran's disability and its origin, and, thus, is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claim.  As such, it is considered new 
and material and the claim is reopened.

However, the adjudication of the veteran's claim does not end 
with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured.  
Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A.  Here, as 
noted below in the Remand, the Board is requesting additional 
development with respect to the underlying claim of service 
connection for PTSD, and will issue a final decision once 
that development is complete, if the case is ultimately 
returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for PTSD is reopened, and 
the appeal is, to that extent, granted.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

The veteran is in receipt of disability benefit from the 
Social Security Administration (SSA), as indicated from the 
award letter dated in June 2003.  However, the record does 
not reflect that efforts have been made to obtain the 
corresponding SSA records.  Such efforts are required, 
pursuant to 38 C.F.R. § 3.159(c)(2) (2007).  See also Baker 
v. West, 11 Vet. App. 163, 169 (1998) (VA's duty to assist 
includes obtaining SSA records when the veteran reports 
receiving SSA disability benefits, as such records may 
contain relevant evidence). 

Further, the Board notes that the specific stressor indicated 
by veteran is as follows: that his vehicle broke down on 
convoy and that he had to hide from the enemy until rescued 
sometime between November to December 1971.  (See Written 
Statement dated in July 2004).  

The service medical records do not reflect that the veteran 
was in combat.  The veteran's MOS was that of a Grader 
Operator.  However, the veteran's service personnel records 
indicate that he served in Vietnam during the pertinent time 
period.  Also, the personnel records confirm that B.W. served 
with the veteran in the same unit during the pertinent time 
period.  B.W. attested to the fact that the veteran's vehicle 
broke down and that he had to retrieve him.  The Board finds 
the veteran's stressor statement, as well as the statement 
from B.W., credible particularly when combined with the 
personnel records for both men which show that that they were 
stationed together during the pertinent time period when the 
alleged incident occurred.  Therefore, the Board will resolve 
all reasonable doubt in favor of the veteran and deem the 
stressor verified.
 
The instant matter must be remanded to afford the veteran a 
VA examination to determine the nature and etiology of any 
PTSD.  Specifically, the veteran should be given an 
examination to determine whether he has a current diagnosis 
of PTSD, pursuant to the criteria of the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS, Fourth Edition (DSM-IV), and, if so, to what 
specific stressor(s) is the veteran's PTSD linked.  The VA 
examiner should opine as to whether the veteran's has PTSD 
due to a verified stressor. 


Accordingly, the case is REMANDED for the following action:

1.  The Social Security Administration 
should be contacted, and all medical 
records associated with the veteran's 
award of disability benefits should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the RO should schedule the 
veteran for an examination by a VA 
examiner with the appropriate expertise 
in order to determine the nature and 
etiology of any current PTSD.  The claims 
folder and a copy of this Remand  must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Based on examination 
findings and a review of the claims 
folder, the examiner should specifically 
express an opinion as to the following: 

(a) whether, pursuant to the criteria of 
the DSM-IV, the veteran has a current 
PTSD condition; 

(b) if so, what are the stressors to 
which the veteran's PTSD is related; and 

(c) whether it is at least as likely as 
not (whether there is a 50 percent chance 
or more) that PTSD is due to the 
veteran's verified in-service stressor of 
his vehicle breaking down on convoy and 
that he had to hide from the enemy until 
rescued.

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be set forth. 
The report of the examination should be 
associated with the claims folder. 

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


